Mr. Presiding Justice Barnes delivered the opinion of the court. Abstract of the Decision. 1. Municipal Court op Chicago, § 26*—what is not statement of facts. A mere recitation of testimony is not a statement of facts though certified as such. 2. Contracts, § 384*—when shown that agreement completed before reduced to writing. In an action to recover for services claimed to have been rendered under a contract, evidence held to support a finding that the agreement was completed before it was put into writing.